ICJ_051_NorthSeaContinentalShelf_DEU_DNK_1969-02-20_JUD_01_ME_05_FR.txt. OPINION INDIVIDUELLE DE M. PADILLA NERVO

[Traduction]

Je souscris à l’arrêt de la Cour, et en particulier à ses conclusions:
lapplication de la méthode de délimitation fondée sur l'équidistance
n’est pas obligatoire entre les Parties; la délimitation doit s’opérer par
voie d'accord conformément à des principes équitables et de manière à at-
tribuer à chaque Partie la totalité des zones du plateau continental qui
constituent le prolongement naturel de son territoire sous la mer et
n’empiétent pas sur le prolongement naturel du territoire de l’autre. Je
m’associe également à la déclaration de la Cour quant aux facteurs que
les Parties devront prendre en considération au cours des négociations.

*
* *

Je voudrais cependant formuler les observations suivantes afin de
préciser ma position sur les principales questions soumises a la Cour, mon
analyse des différentes affirmations des Parties et le raisonnement par
lequel je parviens aux mêmes conclusions que la Cour.

Lorsqu'on relève, dans les compromis, la référence aux «principes et
règles de droit international», il convient de se rappeler que le mot
«principes » désigne parfois des règles de caractère pratique qui ne sont en
fait que des méthodes ou des systèmes employés pour mettre en œuvre
des principes. Cette remarque s'applique à la règle de l'équidistance, qui
est qualifiée de « principe » dans la Convention sur le plateau continental.

En l'espèce, le Danemark et les Pays-Bas demandent l’application de
la Convention de Genève de 1958 sur le plateau continental, qu'ils ont
signée et ratifiée.

La République fédérale d'Allemagne soutient que la Convention n'est
pas applicable puisqu'elle ne l’a pas ratifiée.

Il est hors de doute que la République fédérale n'est pas contractuelle-
ment liée par la Convention. Ce point ne donne lieu à aucune controverse.
Par conséquent fa Convention de 1958 n'est pas, en tant que telle, op-
posable à la République fédérale.

Le Danemark et les Pays-Bas soutiennent que la République fédérale a
manifesté son approbation d’un certain nombre des clauses de la Conven-
tion et qu'en particulier elle a conclu avec le Danemark et les Pays-Bas
deux traités portant délimitation partielle du plateau continental à
proximité de la côte suivant des lignes qui sont en réalité des lignes
d'équidistance.

86

 
PLATEAU CONTINENTAL (OP. IND. PADILLA NERVO) 86

Cela ne signifie pas, 4 mon avis, que la République fédérale soit tenue
d’accepter la règle de l’équidistance «au regard du prolongement des
lignes de délimitation ». Les négociations qui ont abouti aux deux traités
susmentionnés montrent que la République fédérale ne s’est pas fondée
sur l’article 6 de la Convention pour la délimitation du plateau continen-
tal à proximité de la côte. Cette délimitation a été faite par accord entre
les Parties, suivant des lignes dont elles ont considéré la direction, la
longueur et les résultats comme justes et équitables. Que ces lignes soient
en réalité des lignes d’équidistance au moins dans une certaine mesure,
car il y a quelques déviations, ne change rien au fait qu'elles ont été
déterminées par accord entre les parties intéressées. L'idée que ces pro-
blémes ne peuvent en dernier ressort étre résolus que par voie d’accord
s’en trouve donc renforcée.

Le différend entre les Parties en l'espèce porte essentiellement sur la
question de savoir si la règle de Péquidistance doit s’appliquer à la délimi-
tation de leurs zones respectives du plateau continental au-dela des
délimitations partielles dont elles sont déja convenues.

Sur cette question il y a eu désaccord entre les Parties depuis le début
des négociations. Le Danemark et les Pays-Bas ont soutenu que la régle de
Péquidistance était la seule base d’accord possible. La République fédé-
rale a fait valoir que la configuration géographique de cette partie de la
mer du Nord rendait nécessaire un mode de délimitation plus juste pour
elle comme pour les deux autres Etats.

Si l’article 6 de la Convention ne lie pas contractuellement la République
fédérale, la Cour doit rechercher si la règle qu'il contient ou qu’il traduit
est opposable à cet Etat à un autre titre, et notamment si la partie de
l'article 6 qui se rapporte au principe de l’équidistance constitue une
règle reconnue de droit international général liant en tant que telle la
République fédérale.

Quant à la pratique des Etats antérieurement à la Convention de 1958,
dans la mesure où l’on peut savoir ce qu'elle fut, il ne semble pas que les
cas d’application de la règle de l’équidistance en matière de délimitation
latérale du plateau continental entre Etats limitrophes aient été nom-
breux, ni que cette application ait été suffisamment uniforme, stricte et
totale pour que l’on y voie une coutume. A mon avis l’article 6 n’a pas
consacré une règle qui fût déjà acceptée comme règle de droit interna-
tional coutumier ou qui serait devenue telle.

L'équidistance apparaît plutôt dans la Convention comme une règle
conventionnelle ou une méthode technique qui peut être modifiée par les
parties et comme un principe que les parties peuvent écarter par voie
d’accord. Si la règle de l'équidistance avait déjà existé comme règle de
droit international général, l’article 6 n’aurait pas accordé la primauté à
Paccord et les parties n’auraient pu, par voie d'accord, écarter, omettre ou
éluder une règle impérative.

87

 
PLATEAL CONTINENTAL (OP. IND. PADILLA NERVO) 87

Au cours des travaux préparatoires de la Commission du droit inter-
national, le texte de l'article 6 de la Convention sur le plateau continental
a suscité maintes difficultés, car la Commission éprouvait des doutes
quant au critère de Péquidistance et aux résultats imprévisibles de son
application.

Bien que la Commission ait consacré un rapport unique à l'ensemble du
droit de la mer. la conférence de 1958 a adopté quatre conventions
distinctes, sur la mer territoriale, la haute mer, Je plateau continental et la
pêche.

C'est parce que l'on pensait généralement que le plateau continental
constituait une notion nouvelle et que le droit international était à cet
égard en voie de formation, qu'il a été décidé de faire des articles avant
trait au plateau continental une convention séparée et de permettre
(art. 12) des réserves à tous ces articles sauf aux articles | à 3 (antérieure-
ment art. 67, 68 et 69).

L'article 6 de la Convention de 1958 ne  consacrait » pas de « règles
de droit international déjà reçues» et n'«était» pas «déclaratoire des
règles existantes » et, aujourd'hui encore, ni la pratique des Etats ni les
précédents ne lui ont, à mon avis, conféré le caractère d'un droit coutu-
mier impératif.

Le fait qu'en 1953 le droit était crcore en évolution dans ce domaine
est souligné par Ja disposition de l'article 13, aux termes de laquelle une
demande de révision de la Convention peut être formulée en tout temps
par toute partie contractante. après expiration d'une période de cing ans
à compter de la date d'entrée en vigueur de la Convention. En application
de cet article, la Convention pourra être modifiée à partir de juin 1969.

Dans la pratique, application de la méthode de l'équidistance à la
délimitation latérale n'était pas rigide et uniforme avant 1958. I] était
tenu compte de certains facteurs ou de certaines circonstances spéciales qui
justifiaient des dérogations, les lignes d'équidistance étant remplacées par
d'autres lignes fixées par voie d'accord. La règle ne pouvait donc pas
être qualifiée de règle coutumière.

A Genève, le principe de léquidistance a été considéré comme la
méthode de délimitation la plus equitable, bien qu'elle ne fût pas la
seule, mais il s'agissait bel et bien de trouver ou d'établir une règle
équitable. La justice et l'équité ont été des considérations prépondérantes
dans l'esprit des rédacteurs de la Convention sur le plateau continental,
lorsqu'ils ont recherché une règle n’entrainant pas d'inéquités flagrantes,
pour autant qu'ils aient été en mesure de prévoir les résultats réels de son
application.

Aux termes de l'article 6, les Etats limitrophes parties à la Convention
ne sont pas tenus de déterminer la limite du plateau continental adajcent
à leurs territoires par une application rigide du principe de l’équidistance;
ils sont libres de déterminer la ligne autrement s'ils le désirent, c'est-à-dire
par vole d'accord.

Le critère de l'équidistance est une norme technique qui doit tendre à

88
PLATEAU CONTINENTAL (OP. IND. PADILLA NERVO) 88

réaliser ce qui est juste selon le droit naturel des nations (art. 38 1 c) du
Statut de la Cour).

La Convention énonce du reste plusieurs règles techniques que l'on
ne saurait encore considérer comme des principes de droit international.

L'obligation de négocier constitue en revanche un principe du droit
international. 1] convient de donner la préférence à une solution négociée.
La première phrase de l’article 6 est catégorique; c'est un exposé de
principe: «la délimitation . . . est déterminée par accord ».

Le «défaut d'accord » ne saurait être considéré comme une arme, per-
mettant à un Etat d'imposer à un autre Etat limitrophe l'application de
la règle de léquidistance, mais il faut tenir compte des circonstances
spéciales qui peuvent constituer la raison d'un désaccord sur lapplica-
tion de la règle de l'équidistance. S'ils sont en désaccord quant à l’exis-
tence de circonstances spéciales, les Etats ne peuvent déterminer la
limite du plateau continental par un acte unilatéral.

Les accords existants entre Etats riverains de la mer du Nord ne cons-
tituent pas une preuve suffisante de la reconnaissance par les Etats
intéressés du principe de l’équidistance de l’article 6 comme d’un prin-
cipe de «droit généralement accepté» et liant ces Etats. Puisque c’est
par accord entre eux que les Etats en question ont procédé à des délimi-
tations fondées sur la méthode de l’équidistance, on doit plutôt conclure
qu'ils reconnaissaient en quelque sorte que le résultat de l'application
de cette méthode était pour eux sarisfaisant, juste et équitable. Si Pun
ou l’autre d'entre eux avait jugé ce résultat inéquitable, ils n'auraient pu
aboutir à aucun accord.

Les réalités géographiques peuvent justifier une dérogation à l'appli-
cation rigoureuse du principe de l’équidistance.

Jusqu'à ce qu'elle soit réglée par accord ou par arbitrage, la question
demeure ouverte. En l'espèce, s’il n'y a pas d'accord, les lignes de délimi-
tation unilatéralement fixées n'existent pas en tant que lignes opposables
à la République fédérale.

Selon l’une des thèses qui ont été plaidées, la Convention aurait, soit
cristallisé la méthode de l'équidistance en règle générale de droit, soit
créé une telle règle; pour savoir quel effet le droit conféré par l'article 12
de la Convention sur le plateau continental — de formuler des réserves,
à l'article 6 notamment — peut avoir sur cette thèse, le mieux est de se
reporter au débat auquel la question a donné lieu en séance plénière de
Ja conférence sur le droit de Ja mer de 1958.

On a considéré que, le plateau continental représentant un problème
nouveau en droit international, i\ était souhaitable qu’un grand nombre
d'Etats adhèrent à la Convention, même s'ils devaient formuler des
réserves sur les articles autres que les articles 67 à 69 (1 à 3). De nom-
breux représentants étaient d'avis qu'il fallait faire figurer dans la Con-
vention une clause de réserve précise, car l'absence d’une disposition
de cet ordre dans des instruments antérieurs avait parfois créé de grandes
difficultés.

89
PLATEAU CONTINENTAL (OP. IND. PADILLA NERVO) 89

On a dit aussi qu’en examinant la question des réserves, il convenait
de se rappeler que la conférence avait été réunie pour élaborer des nor-
mes internationales destinées à être progressivement acceptées jusqu'à
ce qu'elles deviennent communes à tous les Etats.

La Convention devait donc être rédigée de manière que tous les Etats
puissent y devenir parties. La question des réserves présentait une im-
portance capitale. La Convention serait sans valeur si elle n’était ratifiée
que par un petit nombre d'Etats. fl arrivait souvent que des gouverne-
ments veuillent formuler à l'égard d'une convention des réserves n’affec-
tant pas les normes communes et se refusent à devenir parties à la conven-
tion s’ils n'avaient pas cette faculté.

Les représentants qui désiraicnt autoriser des réserves se sont vu
reprocher de défendre des intérêts nationaux, mais c'était précisément à
cette fin qu'ils assistaient à la conférence.

Le débat avait montré que si l'on insistait pour interdire absolument
les réserves, l'accord ne pourrait pas se faire.

Le droit international, a-t-on dit encore, doit se développer progressi-
vement, mais ce principe n’interdit pas d'essayer de fonder les instruments
internationaux sur la justice et sur une réelle égalité entre les Etats.

En conclusion, le fait que l’article 6 puisse faire l’objet de réserves
montre bel et bien que les Etats représentés à Genève n'avaient pas l'in-
tention d'accepter la méthode de Véquidistance comme une règle générale
de droit à laquelle ils ne pourraient déroger et qui les lierait dans tous les
cas. Par suite, la thèse selon laquelle la Convention a, soit cristallisé
la méthode de Péquidistance en règle générale de droit, soit créé une telle
règle, n'est pas fondée, et il ressort des comptes rendus que les débats de la
conférence de Genève ne permettent nullement de soutenir pareille thèse.

Bien que le Danemark et les Pays-Bas aient fait cause commune pour
la présentation de leurs thèses devant la Cour, ces thèses étant les mêmes
pour l'essentiel, les deux instances n'en constituent pas moins des affaires
distinctes en ce sens que l'une a trait à la délimitation entre le Danemark et
la République fédérale et l’autre à la délimitation entre les Pays-Bas et
la République fédérale: pourtant, si les deux lignes de délimitation étaient
considérées séparément et isolément, il n’y aurait aucun problème car
c'est précisément leur existence simultanée, si elles doivent reposer en-
tièrement sur le principe de l'équidistance, qui produit un résultat iné-
quitable et provoque les objections de Ja République fédérale. C'est
l'existence des trois côtes (avec celle de l'Allemagne au centre), ainsi que
la configuration de la côte allemande, qui crée le problème.

En l'espèce, il y a deux lignes dont la combinaison détermine automa-
tiquement Ja zone du plateau continental revenant à la République
fédérale. La Cour ne peut pas méconnaitre ce fait; elle doit au contraire
en tenir pleinement compte.

Du point de vue géographique, la mer du Nord constitue ce qu'on
pourrait appeler à des fins purement pratiques une mer «intérieure », en

90
PLATEAU CONTINENTAL (op. IND. PADILLA NERVO) 90

ce sens que, si elle comporte plusieurs issues sur l'océan, elle est bordée sur
presque toute sa périphérie par le territoire de plusieurs Etats riverains.

Les Etats riverains de la mer du Nord reconnaissent d'une manière
générale que le lit de cette mer constitue dans sa totalité un seul plateau
continental, dont les diverses parties relevent chacune d'un de ces Etats.

Plusieurs de ces Etats riverains se font face, alors que d’autres, situés
du même côté de la mer, sont limitrophes et ont des frontières latérales
communes.

En conséquence, les plateaux continentaux relevant des Etats riverains
dont les côtes enferment presque complètement la mer du Nord conver-
gent, à partir de la côte de chaque Etat, jusqu’à atteindre, de l'autre
côté de la mer, la limite des plateaux continentaux des Etats faisant fuce.

En ce qui concerne les Parties au présent différend, les côtes des Pays-
Bas, de la République fédérale et du Danemark font face à celles du
Royaume-Uni. Théoriquement, si on appliquait la règle énoncée à
l’article 6, paragraphe 1, de la Convention sur le plateau continental, la
limite entre le plateau continental de la République fédérale d'Allemagne
et celui du Royaume-Uni serait constituée par la ligne médiane tracée dans
la mer du Nord entre les côtes des deux Etats. Or la possibilité de tracer
une telle ligne médiane est exclue, du fait que, par l'accord du 31 mars
1966 entre les Pays-Bas et le Danemark, deux zones de plateau continen-
tal que lesdits Etats se sont bilatéralement attribuées s’interposent au
centre de la mer du Nord entre la République fédérale et le Royaume-
Uni. En réalité, ce sont ces chevauchements qui semblent empêcher la
mise en œuvre des dispositions pertinentes du traité: il semble bien que,
lors de la rédaction du texte de l'article 6, on n'ait pas envisagé le cas
particulier d’une mer intérieure. Ni le paragraphe 1 ni le paragraphe 2 de
l'article 6 ne prévoient les cherauchements qui pourraient résulter de
l'existence simultanée de lignes médianes et de lignes d’équidistance latérales
lorsqu'une mer intérieure est bordée à la fois par des Etats qui se font
face et des Etats limitrophes. I] semble donc qu’en ce qui concerne les
Parties au présent différend, la mer du Nord doive pouvoir être consi-
dérée comme un cas de circonstances spéciales.

La délimitation doit être raisonnable. C’est la répercussion ou la com-
binaison des deux lignes qui a provoqué les objections de la République
fédérale et qui produit en fait un résultat déraisonnable. Leur effet con-
jugué n'est pas équitable pour la République fédérale. C’est la cause du
désaccord et la raison même pour laquelle les Parties ont porté leur
litige devant la Cour.

J’estime qu’en soumettant la question à la Cour selon les modalités de
leur choix, les Parties ont en fait reconnu que leurs lignes de délimitation
respectives ne sauraient être déterminées indépendamment l'une de
l'autre et que le problème constitue un tout.

91
PLATEAU CONTINENTAL (OP. IND. PADILLA NERVO) 91

Dans sa plaidoirie du 30 octobre, le conseil du Danemark ct des
Pays-Bas a déclaré que ces deux Etats se font face dans une certaine mesure,
bien que légèrement de biais, mais qu'on ne pouvait certainement pas
les qualifier de limitrophes, même avec beaucoup d'imagination.

Puisque l’article 6, paragraphe 2, n'impose la méthode de l'équidistance
que dans le cas de deux Etats /imitrophes, le fait que le Danemark
et les Pays-Bas, qui ne sont pas limitrophes, aient procédé à une délimita-
tion entre eux sur la base de l’équidistance, semble relever, si ces pays
se sont fondés sur la Convention de Genève, de la première phrase du
paragraphe ! de l'article 6, c'est-à-dire simplement d'un accord bilatéral
ad hoc et non pas d’un principe quelconque.

IL n'existe aucune règle de droit international qui permette à un Etat
de délimiter unilatéralement son plateau continental par rapport à
tout autre Etat suivant la méthode de l'équidistance, sauf si l’autre Etat
y consent. Une ligne d'équidistance ne peut être imposée à un Etat qui
n’a pas adhéré à la Convention.

En l'espèce, le point en litige est de savoir si la partie de l'article 6 de
la convention de 1958 sur le plateau continental qui a trait à la méthode
de l’équidistance correspond ou non à une règle de droit international
général liant la République fédérale.

Il est généralement admis que, dans la pratique des Etats antérieure à
la conférence de Genève de 1958, on avait tendance à parler, en termes
très généraux, de délimiter les plateaux continentaux selon des principes
équitables, sans viser particulièrement le principe de l'équidistance. De
l'avis de la Commission du droit international, la pratique des Etats n’avait
pas été jusqu'à cette date suffisamment uniforme pour permettre d'établir
alors l'existence d’une règle coutumière concernant le plateau continental.

J'ai dit plus haut que Ja pratique des Etats depuis 1958 n'indique pas
non plus, à mon avis. que la règle de l’équidistance soit devenue par la
suite une règle de droit coutumier.

Au cours des travaux préparatoires de la Commission du droit inter-
national ainsi qu’à la conférence de Genève, l'idée que le principe de
Péquidistance ne devrait pas constituer une règle absolue a toujours
prédominé. Lorsqu'il a été suggéré de supprimer la règle des «circons-
tances spéciales » du texte de l'article 6, cette proposition a été rejetée à
une écrasante majorité.

La méthode de l'équidistance ne devait s'appliquer, pour ainsi dire,
qu'en dernier ressort, si aucun accord n'était en vue et si la ligne de
démarcation ne présentait pas en pratique de caractéristiques justifiant
une autre méthode.

Les rédacteurs de l’article 6 ont toujours été animés par le souci de le
rendre acceptable à un grand nombre de gouvernements, c'est-à-dire
qu'ils ont voulu établir une disposition souple et adaptable à un grand
nombre de situations, qu’ils ont tenu compte d'éventuelles revendications
contradictoires, et aussi des différences géographiques et géologiques
entre les Etats maritimes du monde entier.

92
PLATEAU CONTINENTAL (OP. IND. PADILLA NERVO) 92

Le droit de faire des réserves à l’article 6 constituait une autre soupape
de sûreté contre une interprétation ou application stricte de la notion
d’équidistance, contraire à sa nature véritable, qui est celle d’une norme
technique à utiliser dans les cas où il n’y a ni accord ni circonstances
spéciales.

Si l’une des parties à une négociation invoque l'existence de circons-
tances spéciales, il n’y a qu’un moyen de sortir de l'impasse: s’entendre
sur une position de compromis et procéder à de nouvelles négociations.
Il nest pas possible d’arriver à une solution acceptable, juste, pacifique
et par conséquent durable si on ne la recherche pas selon les moyens
énoncés à l’article 33 de la Chaite des Nations Unies.

L'obligation de négocier est une obligation continue, qui ne prend
jamais fin et qui existe en puissance dans toutes les relations entre les
Etats.

La doctrine du plateau continental et la Convention visent à contribuer
à faire régner l’ordre dans le monde en prévision de la course aux riches-
ses pétrolières et minérales, d'éviter un affrontement dangereux entre
les Etats et de protéger les petites nations contre les pressions économiques
ou politiques exercées par des Etats plus grands ou plus puissants.

Dans ce domaine, le règlement pacifique des différends devrait assurer
des relations amicales et une coopération durable, notamment entre
Etats voisins. Les solutions risquant d’être considérées par l’une des
parties comme inéquitables sont difficiles à appliquer: elles ne résistent
pas à l’épreuve du temps et elles peuvent engendrer de nouveaux différends.

La question qui se pose est la suivante: la situation géographique
permet-elle de déroger à l'application stricte de la règle de Péquidistance?
Je crois que oui.

Lorsque la méthode de l'équidistance, appliquée à la délimitation
latérale, entraîne des distorsions qu’on ne peut expliquer par la longueur de
la ligne côtière, cela justifie l'application du principe des circonstances
spéciales.

Si l’application de la règle de Péquidistance conduit, dans un cas
donné, à de graves injustices, on peut considérer que ce résultat constitue
une circonstance spéciale justifiant une autre délimitation, à défaut
d’accord entre les parties intéressées.

Je pense qu’on peut dire que le débat sur la réserve des «circonstances
spéciales » montre que cette clause ne constituait pas tant une exception
de portée limitée à une règle d’application générale qu’une autre solution
possible, de même valeur que la méthode de l’équidistance.

La configuration des côtes du Danemark, de la République fédérale
et des Pays-Bas sur la mer du Nord et les effets que cette configuration
géographique produit sur les limites des plateaux continentaux de ces
trois Etats, si l’on fait application de la méthode de l’équidistance,
constituent une circonstance qui permet à la République fédérale de de-
mander au Danemark et aux Pays-Bas de reconsidérer en sa faveur les
limites de son plateau continental.

93

 
PLATEAU CONTINENTAL (OP. IND. PADILLA NERVO) 93

Je partage l’opinion selon laquelle «l’histoire et les documents officiels
de la conférence de Genève sur . .. le plateau continental indiquent que
la clause des «circonstances spéciales » a son origine dans le fait que cer-
taines caractéristiques ou irrégularités des côtes ont assez souvent un
effet défavorable sur la ligne d’équidistance, entraînant des inflexions
ou des déviations considérables qui ont pour effet de réduire de manière
inéquitable la portion ... du plateau qui reviendrait normalement à une
partie. C’est par conséquent pour fournir une garantie aux droits de la
partie perdante, et dans un esprit d'équité, que la clause des «circon-
stances spéciales » a été introduite, qui permet de tracer au lieu de la
ligne d’équidistance ou en combinaison avec cette ligne, « une autre ligne
de délimitation ».

Ce point de vue est également confirmé par le commentaire de la
Commission du droit international sur l’article 72 de son projet (devenu
par la suite l’article 6 de la Convention sur le plateau continental):

«il doit être prévu qu’on peut s’écarter de la règle [c’est-à-dire de
la ligne d'équidistance] lorsqu'une configuration exceptionnelle de
la côte ou encore la présence d'îles ou de chenaux navigables l’exige.
Ce cas pourra se présenter assez souvent. La règle adoptée est donc
par là dotée d’une certaine souplesse. » (Annuaire de la Commission
du droit international, 1956, vol. II, p. 300.)

Toutes les propositions faites 4 la conférence de Genéve sur le droit
de la mer en vue d'éliminer la référence aux «circonstances spéciales »
et de faire de la méthode de l’équidistance la règle unique ont été rejetées
à une grande majorité.

On a considéré comme circonstances spéciales non seulement des
situations spéciales tenant à des raisons techniques — existence de
chenaux navigables ou de câbles, exigences de la sécurité ou de la défense,
protection des pêcheries {bancs de poissons), présence de gisements
indivisibles de pétrole minéral ou de gaz naturel, etc. — mais aussi
certaines situations géographiques particulières, telles que la configura-
tion exceptionnelle de la côte.

M. W. Mouton, « The Continental Shelf », Recueil des Cours, volume
85, 1954, I, page 420:

«ff est stipulé que cette règle est applicable à défaut d’accord
entre les Etats intéressés et à moins que des circonstances spéciales
ne justifient une autre délimitation. Des modifications peuvent être
apportées à la règle générale soit parce que la configuration excep-
tionnelle des côtes. la présence d'îles ou de chenaux navigables
exigent que l’on s'écarte de cette règle soit en raison de l'existence
de gisements communs situés de part et d'autre de la limite mathé-
matique. »

Colombos, The international Law of the Sea, 1959, page 70:
«La règle admet cependant une certaine souplesse d’application

94
PLATEAU CONTINENTAL (OP. IND, PADILLA NERVO) 94

lorsqu'il y a des îles ou des chenaux navigables et dans le cas d’une
configuration exceptionnelle de la côte. »

Olivier de Ferron, Le droit de la mer, vol. 11, page 202:

« L'article 6 de la Convention de Genève stipule en effet qu'elles
[c'est-à-dire la ligne médiane et la ligne d’équidistance latérale]
peuvent être modifiées d’un commun accord entre les Etats intéressés,
dans le cas où «des circonstances spéciales justifient une autre déli-
mitation », par exemple lorsque la configuration exceptionnelle de la
côte ou la présence d’îles ou de chenaux navigables l’exigent. Les
règles adoptées par la conférence de Genève sont donc assez souples
pour permettre une solution équitable dans tous les cas. »

Dans ces conditions, les Parties devraient rechercher une autre méthode
de délimitation qui aboutisse à un résultat juste et équitable et, suivant
les directives de la Cour, entamer de nouvelles négociations conformément
à l'obligation que leur impose un principe du droit international général.
Ainsi qu’il est indiqué à l’article 1, paragraph 2, des compromis, les
Parties fixeront ensuite les limites par voie d'accord entre elles.

Je dirai pour conclure qu’en l'espèce, la règle de l’équidistance n’est
pas applicable à mon avis, qu’il n’y a pas de règle de droit international
coutumier obligeant la République fédérale à accepter la délimitation
de son plateau continental résultant des lignes tracées en exécution d’un
accord ad hoc entre ses voisins, le Danemark et les Pays-Bas; que /es
Parties devraient rechercher et employer une autre méthode conforme à
l'équité et à la justice, et que les Parties devraient entamer de nouvelles
négociations en vue de délimiter entre elles le plateau continental de la
mer du Nord, par voie d'accord, conformément à la décision de la Cour.

On prétend justifier l’applicabilité de la méthode de l'égquidistance
visée à l’article 6 de la Convention par les arguments suivants:

a) la République fédérale d'Allemagne a pris part aux travaux de la
conférence de Genève et elle a signé la Convention sans faire de
réserves à l’article 6:

b) le Gouvernement de la République fédérale a informé les deux autres
Parties qu’il prenait des mesures pour ratifier la Convention;

c) la République fédérale d'Allemagne, dans sa proclamation du 20 jan-
vier 1964, a invoqué la Convention pour affirmer des droits souverains
sur son plateau continental, aux fins de son exploration et de l'exploi-
tation de ses ressources naturelles;

d) le principe de l’estoppel est applicable, et la République fédérale ne
saurait être admise à contester la validité juridique de la Convention.

La méthode de l’équidistance ne peut pas être considérée comme une
règle découlant de principes fondamentaux généralement acceptés.

95
PLATEAU CONTINENTAL (OP. IND. PADILLA NERVO) 95

La notion nouvelle de plateau continental, exprimée dans la proclama-
tion Truman et dans des proclamations gouvernementales ultérieures,
l'opinion assez répandue que la juridiction de PEtat riverain sur le
plateau continental adjacent fait déjà partie intégrante du droit inter-
national coutumier, et enfin la définition du plateau continental, aux
articles | à 3 de la Convention, sont autant de raisons de ne pas accepter
l'affirmation selon laquelle la méthode de l’équidistance énoncée à
l'article 6 est une règle de droit international coutumier.

Si un Etat non partie à la Convention accepte, reconnaît ou invoque
les droits définis aux trois premiers articles de la Convention (qui ne
peuvent faire l’objet de réserves) cela ne signifie ni ne sous-entend aucune-
ment qu'il sait obligé d'appliquer la méthode de Péquidistance. Il n'est
ni logique ni exact d'affirmer que si un Etat partie à la Convention peut
apporter des réserves à l'article 6, un Etat qui ne serait pas lié contrac-
tuellement par la Convention pourrait être dans une situation moins
favorable en ce qui concerne l'application rigoureuse de l’article 6.

a) Le fait que la République fédérale d'Allemagne à pris part aux
délibérations de la conférence de Genève n'est pas un argument valable:
il ne suflit pas de prime abord à établir que la République fédérale ait
consenti à être liée par les conventions conclues lors de cette conférence
ou y ait acquiescé. Si la simple participation à une conférence inter-
nationale pouvait avoir pour effet de lier les participants, aucun Etat
ne serait disposé à prendre part à une conférence dont les incidences et
les résultats concrets seraient encore inconnus.

Nul ne conteste que la République fédérale a effectivement signé la
Convention sur le plateau continental et qu’elle n’a pas apporté de
réserves à l'article 6; la signature n’est cependant qu’une mesure prélimi-
naire sujette à confirmation et à l'approbation expresse de l'organe com-
pétent d’un Etat. conformément à ses procédures constitutionnelles.
La République fédérale n'a pas ratifié la Convention, elle n’y est pas partie
et elle ne peut donc pas être liée contractuellement par ses dispositions.

b} Le fait que la République fédérale a informé les deux royaumes
qu'elle prenait des mesures en vue de ratifier la Convention ne saurait
être considéré comme une promesse juridique et obligatoire de le faire.

Une telle déclaration peut être révélatrice de l'intention d'accomplir
un acte donné dans l'avenir: l'intention existant à un moment donné
peut être modifiée par la suite, et son auteur est libre de changer d’avis.

Tant que l'acte en question (en l'espèce, la ratification) n'est pas effec-
tivement accompli, il n'existe aucune obligation; le consentement ne
peut être sous-entendu ou déduit sur la foi de renseignements concernant
des intentions futures.

c) Le fait que la République fédérale a invoqué la Convention, dans
sa proclamation du 20 janvier 1964, pour revendiquer des droits sou-
verains sur son plateau continental ne peut être considéré comme l'ex-
pression d'un consentement à être liée par la Convention dans son en-
semble, et ne signifie pas davantage que la République fédérale ait accepté

96

     
PLATEAU CONTINENTAL (OP. IND. PADILLA NERVO) 96

la méthode de l’équidistance. Dans la proclamation en question, la
République fédérale revendique un droit sur son plateau continental en
tant que prolongement naturel de son territoire sous la mer, mais elle
aurait pu formuler cette revendication indépendamment de la Convention,
sous une forme analogue a celle de la proclamation Truman. La Répu-
blique fédérale n’a fait qu'invoquer la définition donnée aux trois premiers
articles de la Convention pour revendiquer un droit qui existait déjà,
qui était reconnu à l'échelon international avant l'élaboration de la Con-
vention sur le plateau continental et qui est inhérent à la doctrine ac-
ceptée du plateau continental.

Revendiquer un tel droit et citer la définition qui en a été donnée dans
la Convention ne suppose pas une acceptation de la Convention dans
son ensemble, ni une acceptation de l'application rigoureuse du principe
de l’équidistance.

d) Le principe de l'estoppel ne peut pas, en l'espèce, être invoqué à
l'encontre de la République fédérale. On ne peut pas prouver que les
deux royaumes aient modifié leur attitude à leur détriment, sur la base
d'actes accomplis par la République fédérale, comme sa proclamation
de 1964, ou encore du fait que l'Allemagne avait manifesté l'intention
de ratifier la Convention.

Les trois premiers articles de la Convention étaient conçus, en général,
comme déclaratoires du droit international coutumier existant, mais il
importe de ne pas attribuer le même rôle aux autres articles de la Con-
vention; ces derniers, en effet, ne sont absolument pas déclaratoires, ils
sont généralement d’un caractère purement technique et peuvent faire
l'objet de réserves. Cela est vrai en particulier de la disposition relative
à la méthode de Péquidistance. Tout ce que les publicistes ont pu dire
au sujet de la doctrine du plateau continental et de la définition qui en
est donnée aux trois premiers articles de la Convention ne s’applique pas
à la Convention dans son ensemble, et aucun raisonnement juridique ne
permet d’affirmer que la méthode de l’équidistance énoncée à l’article 6
constitue une règle de droit international coutumier.

Le nombre de ratifications dont la Convention a fait l’objet et les cas
où les Etats sont convenus d’appliquer la méthode de l’équidistance ne
donnent pas à celle-ci le caractère de droit coutumier. Il y a accord entre
les Parties sur le fait que la Convention n'est pas applicable à la Ré-
publique fédérale en tant que partie contractante; et son article 6 ne lui
est pas applicable non plus en tant que principe de droit international
général. Même les Etats parties à la Convention ne sont pas obligés
d'appliquer la méthode de l’équidistance, habilités qu'ils sont par les
termes mêmes de l’article 6 à convenir d’une autre méthode ou d’un
autre mode de délimitation de leurs plateaux continentaux.

Un traité ne crée pas de droits ou d'obligations à l'égard d’un Etat
tiers sans le consentement de celui-ci, mais les règles énoncées dans un
traité peuvent devenir obligatoires pour un Etat qui n’y est pas partie
en tant que règles coutumières de droit international.

97

 

 
PLATEAU CONTINENTAL (OP. IND. PADILLA NERVO) 97

L'article 6 de la Convention et en particulier la méthode de l'équi-
distance ne représentent pas une rêgle qui ait été généralement acceptée
comme norme internationale juridiquement obligatoire.

On cite certains actes de la République fédérale pour prouver que
celle-ci a virtuellement accepté la Convention, mais ces actes ne sauraient
faire oublier que ce pays a constamment refusé de reconnaître l’article 6
et la méthode de l’équidistance en tant qu'expression d'une règle de
droit international généralement acceptée et qu'il a contesté que cette
méthode lui soit applicable.

La République fédérale, comme d’ailleurs tout autre Etat, pouvait
affirmer ses droits sur le plateau continental sans s’appuyer sur la Con-
vention. Plusieurs Etats ont revendiqué de tels droits bien avant la con-
férence de Genève (proclamation Truman, déclaration du Mexique du
29 octobre 1945 '), ils peuvent le faire aujourd'hui et ils pourront encore
le faire à l'avenir en dehors de la Convention. Les droits qu'un Etat
riverain exerce sur son plateau continental existent indépendamment de
la reconnaissance expresse qui en est donnée dans les trois premiers
articles de la Convention, et ils sont fondés sur le principe selon lequel
le plateau continental est le prolongement naturel sous la mer du terri-
toire de P Etat riverain.

Un traité peut comporter une clause autorisant ou interdisant des
réserves à telle ou telle de ses dispositions. Une partie à ce traité qui fait
une réserve autorisée à un article n’est pas liée par le texte de celui-ci.
L'objet même d'une réserve est de permettre aux parties d’échapper à
l'application rigoureuse d'une disposition donnée, mais l’on n'a pas le
droit d’apporter unilatéralement une réserve aux articles qui sont décla-
ratoires de principes établis du droit international. Les règles coutumières
appartenant à la catégorie du jus cogens ne peuvent pas donner lieu à des
réserves unilatérales. I] s'ensuit que si la Convention autorise expressé-

! Déclaration présidentielle concernant le plateau continental, en date du 29 oc-
tobre 1945: «[Le plateau continental} fait de toute évidence partie intégrante des
pays continentaux et il ne serait ni sage, ni prudent, ni possible pour le Mexique
de renoncer à exercer sa juridiction et son contrôle sur cette partie du plateau
proche de son territoire sur les deux océans ou à en utiliser les ressources.

Pour ces raisons, le Gouvernement de la République revendique la totalité de la
plate-forme ou plateau continental voisin de son littoral, ainsi que la totalité des
ressources naturelles connues ou inconnues qui s'y trouvent, et il prend des mesures
pour surveiller, utiliser et contrôler les zones de pêche réservées nécessaires à la
conservation de cette source de richesse,

Cela ne sienifie pas que le Gouvernement mexicain ait l'intention de ne pas tenir
compte des droits légitimes de tiers, sur une base de réciprocité, ni que les droits de
libre navigation sur la haute mer s’en trouvent affectés, puisqu'il s'agit uniquement
de préserver ces ressources dans l'intérêt de la nation, du continent et du monde
entier.» Traduction du Greffe.’

Voir aussi les articles 27, 42 et 48 de la Constitution des Etats-Unis du Mexique,
modifiée par le décret du 20 janvier 1960 (Diario Oficial, vol. CCXXXVII, n° 16):
« Le territoire national comprend . . . [notamment] le plateau continental et le plateau
sous-marin des îles, îlots et récifs» (art. 42). / Traduction du Secrétariat de PO.N.U.}

98

 
PLATEAU CONTINENTAL (OP. IND. PADILLA NERVO) 98

ment des réserves à certains articles, c'est que ces articles ne codifient pas
ou n’expriment pas des principes ou des règles établis et obligatoires du
droit international générai qui, en tant que tels, ne sont pas seulement
opposables aux parties contractantes mais aussi aux Etats tiers.

L'article 6 de la Convention sur le plateau continental, de même que
d'autres dispositions de cette convention, a un caractère technique: ce
n'est pas l'expression d'une norme coutumière et il n’est pas opposable
à la République fédérale, qui a constamment refusé l'application, sans
son consentement, de la méthode de l’équidistance.

Les travaux préparatoires de la Convention, qui ont eu lieu à la Com-
mission du droit international, à l’Assemblée générale des Nations Unies
et à la conférence de Genève, prouvent que la notion de l’équidistance
n'est pas et n’a jamais été conçue comme l'expression d’une règle juri-
dique internationale pouvant être appliquée dans tous les cas. Si la Con-
vention n'a pas rendu obligatoire l’application rigide de la méthode de
Péquidistance, cela ne veut pas dire qu’elle soit incomplète ou qu'elle
ait laissé sans solution le problème de la délimitation. Certes, ce problème
existe, mais la délimitation doit s’opérer par des moyens pacifiques,
c'est-à-dire par voie d'accord, d'arbitrage ou de décision judiciaire.

Le seul principe de droit international général qui soit implicitement
énoncé à l’article 6 est obligation de négocier, cet article stipulant que la
délimitation du plateau continental adjacent aux territoires de deux ou
plusieurs Etats «est déterminée par accord entre ces Etats ».

Ce nest pas parce que la méthode de l’équidistance a été utilisée dans
plusieurs accords bilatéraux conclus entre Etats limitrophes que lon
peut affirmer que la Convention obligeait ces Etats à y recourir. Cela
signifie simplement qu'il y a eu accord entre eux parce qu'ils ont estimé
que cette méthode était satisfaisante, juste, équitable et commode.
D'ailleurs, ils Font aussi parfois écartée par consentement mutuel.

L'accord bilatéral du 31 mars 1966 (conclu avant la dernière partie
des conversations tripartites qui ont eu lieu à Bonn au mois de mai)
était fondé sur l'hypothèse que les conversations avaient définitivement
échoué à cette date et qu’à défaut d'accord, les Parties pouvaient ap-
pliquer la méthode de l'équidistance. La République fédérale, qui n’est
pas partie à cet accord, a refusé de le reconnaître et l’a considéré comme
res inter alios acta.

Les Parties n’ont cependant pas estimé que l'absence d’accord soit
un élément déterminant, et c’est pourquoi elles ont saisi la Cour de la
question.

A mon avis, les paragraphes 71 à 75 de l'arrêt de la Cour énoncent,
sous l’angle de leur application au cas d'espèce, les conditions qui doivent

99

 
PLATEAU CONTINENTAL (OP. IND. PADILLA NERVO) 99

être réunies pour qu'une règle, contractuelle à l'origine, se transforme en
règle de droit international coutumier.

Ces conditions, que l’on peut considérer comme généralement appli-
cables, peuvent être résumées comme suit:

«Tl faut d’abord que la disposition en cause ait, en tout cas virtuel-
lement, un caractère fondamentalement normatif et puisse ainsi
constituer la base d’une règle générale de droit. » (Par. 72 de l'arrêt,
première phrase.)

« En ce qui concerne les autres éléments généralement tenus pour
nécessaires afin qu’une règle conventionnelle soit considérée comme
étant devenue une règle générale de droit international, il se peut que,
sans même qu'une longue période se soit écoulée, une participation
très large et représentative à la convention suffise, à condition toute-
fois qu’elle comprenne les Etats particulièrement intéressés. »
(Par. 73, première phrase.)

« Bien que le fait qu’il ne se soit écoulé qu'en bref laps de temps
ne constitue pas nécessairement en soi un empéchement à la forma-
tion d’une règle nouvelle de droit international coutumier à partir
d'une règle purement conventionnelle à l’origine, il demeure in-
dispensable que dans ce laps de temps, aussi bref qu'il ait été, la
pratique des Etats, y compris ceux qui sont particulièrement in-
téressés, ait été fréquente et pratiquement uniforme dans le sens de
la disposition invoquée et se soit manifestée de manière à établir
une reconnaissance générale du fait qu’une règle de droit ou une
obligation juridique est en jeu. » (Par. 74.)

*
* *

Je suis convaincu que l'arrêt de la Cour guidera et aidera les Parties
dans les nouvelles négociations qu'elles entameront en exécution du
paragraphe 2 de l'article premier des compromis, afin de délimiter entre
elles le plateau continental de la mer du Nord.

L'accord qu'elles concluront conformément aux conclusions de la
Cour. et dans le respect des principes de la Charte des Nations Unies,
leur permettra de faire reconnaître leurs intérêts légitimes sur le plateau
continental relevant de chacune d'elles.

Je suis en outre persuadé que l’arrêt rendu par la Cour dans les affaires
du plateau continental de la mer du Nord servira de guide dans des con-
troverses analogues et qu'il aidera les Etats à résoudre par la négociation,
ou par tout autre moyen pacifique de leur choix, les différends qui pour-
raient surgir entre eux.

{ Signé) Luis PADILLA NERVO.

100
